Citation Nr: 1101961	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral disc bulging and chronic back strain.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran had active service from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Togus, Maine, which denied 
a higher initial rating for the Veteran's lumbosacral disc 
bulging and chronic back strain.  In a June 2010 rating decision, 
the RO assigned a separate 10 percent rating for radiculopathy of 
the left lower extremity associated with the Veteran's lumbar 
spine disability.  The Veteran did not disagree with the June 
2010 rating decision. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
lumbosacral disc bulging and chronic back strain, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  An October 2010 letter informed 
the Veteran that his videoconference hearing was scheduled in 
November 2010.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the Veteran 
failed to report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his Board hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  Since the December 31, 2007, effective date of the grant of 
service connection, the Veteran's lumbosacral disc bulging and 
chronic back strain has not resulted in forward flexion of the 
thoracolumbar spine limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine limited to 
120 degrees or less; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  There is 
also no evidence of incapacitating episodes of intervertebral 
disc syndrome (IVDS) having a total duration of more than 2 weeks 
during the past 12 months.

2.  The evidence does not reveal anything exceptional or unusual 
about the Veteran's lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
lumbosacral disc bulging and chronic back strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.3159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
and Formula for Rating IVDS Based on Incapacitating Episodes 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2008 pre-rating letter provided notice 
to the appellant regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also specifically informed 
the Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  In addition, the letter 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  A September 2008 letter set 
forth the criteria for higher ratings for the disability.  

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the February 2008 statement of the case (SOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also ntoes that hre, the Veteran is challenging initial 
evaluations assigned following the initial grant of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven.  Where service connection has 
been granted, section 5103(a) notice is no longer required, 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, VA's duty to notify in this case 
has been satisfied.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, private, and VA 
treatment records and the report of March 2008 and May 2010 VA 
examinations.  The Board finds that the examinations were 
adequate to allow proper adjudication of the issue on appeal.  
The examiners conducted complete examinations, recorded all 
findings considered relevant under the applicable diagnostic 
code, and considered the full history of the disability.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.


II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's lumbosacral disc bulging and chronic back strain is 
rated as 10 percent disabling pursuant to the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical 
strain).

The actual criteria for rating all disabilities of the spine are 
set forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  That formula provides for assignment of a rating 
of 10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion for the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour. 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for disability of the thoracolumbar spine either where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or where there is favorable ankylosis of the thoracolumbar spine.  
A 50 percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

III.  Analysis

Here, the RO initially granted service connection for the 
Veteran's lumbar spine disability in an April 2008 rating 
decision, and assigned a disability rating of 10 percent under 
Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The effective date of 
this rating is December 31, 2007.  The Veteran filed a notice of 
disagreement (NOD) with the assigned rating in September 2008.  
During the pendency of the appeal, in a June 2010 rating 
decision, the RO granted a separate 10 percent rating for left 
lower extremity radiculopathy associated with the Veteran's 
lumbar spine disability.  The effective date of this rating is 
June 19, 2009.

VA treatment records from September 2005 to June 2010 reflect 
evaluation of and treatment for chronic back pain.  The Veteran 
has also submitted various private treatment records indicating 
consistent treatment for back pain.  However, these records do 
not include the range of motion testing necessary for rating the 
Veteran's lumbar spine disability, nor do they show any 
ankylosis, muscle spasm, or guarding.

The Veteran was afforded a VA examination in March 2008.  The 
Veteran reported a history of fatigue, stiffness, weakness, 
muscle spasms, and pain associated with his lumbar spine 
disability.  The pain was described as moderate, dull, and achy.  
The Veteran also reported weekly flare-ups of pain lasting 3 to 7 
days.  On examination, there was no spasm, atrophy, guarding, 
pain with motion, tenderness, ankylosis, or weakness.  The 
examiner noted the Veteran's posture and gait were normal.  There 
were no abnormalities of the spine, such as kyphosis, scoliosis, 
or reverse lordosis noted.  Neurological examination revealed 
normal lower extremities with no decrease in strength or 
sensation of deep tendon reflexes.  Range of motion testing 
revealed thoracolumbar flexion of 0 to 80 degrees, extension 0 to 
30 degrees, lateral flexion of the right side 0 to 30 degrees, 
lateral flexion of the left side 0 to 30 degrees, lateral 
rotation of the right side 0 to 45 degrees, and lateral rotation 
of the left side 0 to 45 degrees.  The examiner calculated range 
of motion findings based on the point at which the Veteran began 
to experience pain.  The Veteran experienced increased pain after 
repetitive use; however, there was no additional loss of motion 
due to repetition.  The examiner noted that there were 
significant effects on the Veteran's occupation as a recreation 
director.  There were also severe effects on recreation, 
exercise, and traveling; moderate effects on chores and shopping; 
and mild effects on bathing.  The impression was lumbosacral disc 
bulging and chronic back strain.  

In his April 2009 substantive appeal, the Veteran claimed that 
the results of the previous VA examination were inaccurate 
because he had taken pain medication prior to the examination, 
due to the pain associated with traveling long distances.  Thus, 
the Veteran was afforded a second VA examination in May 2010.

At the May 2010 VA examination, the Veteran reported a history of 
fatigue, stiffness, weakness, muscle spasms, and pain.  He also 
noted flare-ups every 2 to 3 weeks, lasting 1 or 2 days.  On 
examination, the Veteran's posture and gait were normal.  There 
were no abnormalities of the spine, such as kyphosis, scoliosis, 
reverse lordosis, or ankylosis.  Objective examination revealed 
no spasm, atrophy, guarding, or weakness.  Range of motion 
testing revealed flexion 0 to 70 degrees, extension 0 to 10 
degrees, left lateral flexion 0 to 25 degrees, left lateral 
rotation 0 to 30 degrees, right lateral flexion 0 to 20 degrees, 
and right lateral rotation 0 to 30 degrees.  The examiner noted 
objective evidence of pain on active range of motion and 
additional pain following repetitive motion; however, there was 
no additional limitation of motion after repetition.  
Neurological examination revealed normal lower extremities with 
no decrease in strength or sensation of deep tendon reflexes; 
however, detailed sensory examination reflected vibration 
sensation of the left lower extremity was reduced.  The examiner 
noted that the Veteran's treatment records indicated mild 
radiculopathy of the left leg due to the Veteran's lumbar spine 
disability.  The examiner noted significant effects on the 
Veteran's occupation as a bus and truck driver.  There were also 
severe effects on exercise, recreation, sports, and traveling; 
moderate effects on chores; and mild effects on bathing, 
dressing, toileting, and grooming.  The examiner noted that there 
were no incapacitating episodes due to the Veteran's disability 
in the last 12 months.  The impression was lumbosacral disc 
bulging and chronic back strain.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that an initial rating in excess 
of 10 percent for lumbosacral disc bulging and chronic back 
strain is not warranted.

As the foregoing indicates, there is no evidence showing that the 
Veteran's lumbar spine disability has been manifested by forward 
flexion greater than 30 degrees but not greater than 60 degrees, 
or combined range of motion not greater than 120 degrees.  In 
this regard, range of motion testing during the March 2008 
examination revealed flexion to 80 degrees and combined range of 
motion to 260 degrees, and testing at the May 2010 VA examination 
revealed flexion to 70 degrees and combined range of motion to 
185 degrees.  In addition, there is no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait.  Both VA 
examiners specifically noted that there was no abnormal spinal 
contour, reversed lordosis, or abnormal kyphosis.  The examiners 
also indicated that there was no ankylosis.  As such, the Board 
finds that the criteria for an initial rating in excess of 10 
percent under the General Rating Formula have not been met.

Specifically as regards the DeLuca factors, the Board notes that 
the May 2010 VA examiner reported that pain was associated with 
the range of motion.  However, as indicated, the criteria under 
the General Rating Formula are applied with or without symptoms 
such as pain, and during the examination the Veteran was able to 
accomplish the range of motion indicated above.  The Board also 
notes that, while the March 2008 and May 2010 VA examiners 
commented that repetitive motions caused an increase in pain, 
there was no decrease in range of motion with repetition.  
Moreover, while the Veteran reported fatigue, stiffness, and 
weakness, these findings are not shown to result in any 
corresponding motion loss that would support a higher rating.  In 
short, the 10 percent rating adequately compensates the Veteran 
for his pain and other DeLuca factors provide no basis for 
assignment of any higher rating.

Additionally, under Note (1) of the General Rating Formula, VA 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected lumbosacral disc bulging and 
chronic back strain.  Here, as noted above, service connection 
has been established and a 10 percent rating assigned for 
neurological impairment of the left lower extremity as a 
manifestation of the Veteran's low back disability.  An effective 
date of June 19, 2009 was assigned.  Although the Veteran has not 
disagreed with this decision, the Board recognizes that an 
earlier effective date is possible for the grant of a separate 10 
percent rating for neurological manifestations of the Veteran's 
lumbar spine disability.  However, there is no medical evidence 
of left lower extremity weakness or loss of sensation prior to 
June 19, 2009.  

The Veteran underwent a VA pain consultation on June 19, 2009.  
The examining physician noted that the Veteran's sensation was 
slightly decreased on the left at L4, but otherwise intact.  On 
testing, dorsiflexion and plantarflexion strength was limited to 
4 out of 5.  The examiner noted that the Veteran does not have 
radicular pain, but did have mild weakness and mild sensory 
impairment.  The examiner also indicated that there was no nerve 
root impingement on the Veteran's recent magnetic resonance 
imaging (MRI).  The June 2009 VA treatment record constitutes the 
earliest medical evidence of any left lower extremity 
neurological manifestations associated with the Veteran's lumbar 
spine disability.  Significantly, during the March 2008 VA 
examination, neurological testing was normal and there was no 
decrease in strength or sensation of deep tendon reflexes.  Thus, 
an effective date earlier than June 19, 2009 for a separate 10 
percent rating for radiculopathy of the left lower extremity is 
not warranted.
Moreover, the medical evidence does not support a finding that 
the Veteran has any additional separately ratable neurological 
manifestation(s) of his lumbosacral disc bulging and chronic back 
strain.

Finally, the Board notes that there is no medical evidence that 
the Veteran's service-connected lumbosacral disc bulging and 
chronic back strain would warrant more than a 10 percent rating 
if rated on the basis of incapacitating episodes.  Under the 
Formula for Rating IVDS Based on Incapacitating Episodes, the 
next higher, 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Higher ratings are 
warranted for incapacitating episodes of longer durations.  For 
purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician.  38 
C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.

The medical evidence since the effective date of the grant of 
service connection does not indicate any bed rest prescribed by a 
physician for a total period of at least 2 weeks in the last 12 
months, as required for a 20 percent rating.  The Board notes 
that the Veteran has, in various statements, contended that his 
back pain has caused him to miss work for several weeks during 
the year.  However, there is no evidence that any bed rest was 
prescribed by a physician at any time over the past 12 months or 
at any time since the effective date of the grant of service 
connection.  Significantly, both the March 2008 and May 2010 VA 
examination reports note no incapacitating episodes due to IVDS.  
As such, the criteria for an increased rating under the Formula 
for Rating IVDS Based on Incapacitating Episodes are likewise not 
met. 

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point, the 
disability under consideration has been shown to reflect so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the February 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability pictures exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability pictures requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  For the 
Veteran's lumbosacral disc bulging and chronic back strain, the 
rating schedule fully contemplates the described symptomatology, 
and provides for ratings higher than those assigned based on more 
significant functional impairment.  Additionally, the Veteran has 
been granted a separate 10 percent rating for neurological 
manifestations not contemplated by the rating criteria for 
disabilities of the spine.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's lumbosacral disc bulging and chronic back 
strain, pursuant to Fenderson (cited to above), and the claim for 
a higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the assignment of any higher rating for the Veteran's 
lumbosacral spine disability, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbosacral disc 
bulging and chronic back strain is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


